Exhibit FOR IMMEDIATE RELEASE Contact: Shaun Williams Chief Financial Officer Omni Financial Services, Inc. 678-244-6335 Omni Financial Services Receives Anticipated Nasdaq Notice of Non-Compliance ATLANTA—April 23, 2008 Omni Financial Services, Inc. (NASDAQ: OFSI) (the “Company”), the bank holding company for Omni National Bank, today announced that on April 17, 2008, the Company received a letter from the Listing Qualifications Staff of The Nasdaq Stock Market (the “Staff Determination”) notifying the Company that it fails to comply with Nasdaq’s filing requirement for continued listing set forth in Nasdaq Marketplace Rule4310(c)(14), which requires timely filing of periodic SEC reports, and that its common stock is therefore subject to delisting from The Nasdaq Global Market. Management anticipated receiving the Staff Determination pursuant to Nasdaq’s standard procedures as a result of the delayed filing of the Company’s Annual Report on
